     Case 1:19-cv-00922-NONE-BAM Document 36 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREAME W. THOMAS, et al.,                         Case No. 1:19-cv-00922-NONE-BAM
12                      Plaintiffs,                     AMENDED ORDER REGARDING JOINT
                                                        STIPULATION TO EXTEND FACT
13           v.                                         WITNESS DISCOVERY DEADLINE FOR
                                                        THE TAKING OF AGREED UPON FACT
14    THE RV FACTORY, LLC, et al.,                      WITNESS DEPOSITIONS
15                      Defendants.                     (Doc. Nos. 29, 31, 35)
16

17

18         Pursuant to the stipulation of the parties, and good cause appearing based on the parties’

19   inability to conduct depositions due to difficulties caused by the COVID-19 pandemic, the Court

20   GRANTS the parties’ request to modify the Scheduling Order (Doc. No. 12) in this case. IT IS

21   HEREBY ORDERED that the non-expert discovery deadline is extended to August 1, 2020, for

22   the purposes of conducting the depositions of (1) Graeme W. Thomas; (2) Elizabeth Thomas; (3)

23   Pete Bundy, The RV Factory; (4) Brian Shea, The RV Factory; (5) George Thomas; and (6) Jeff

24   Miller c/o Misty Harbor Boats. All other deadlines remain unchanged.

25         The Court notes that the parties filed their stipulation on June 4, 2020, after the current

26   deadline of June 1, 2020 for the completion of non-expert discovery had expired. Counsel is

27   reminded that they are required to seek any necessary extensions from the Court as soon as the

28   need for the extension becomes apparent. See Local Rule 144(d). Requests for Court-approved
                                                        1
     Case 1:19-cv-00922-NONE-BAM Document 36 Filed 06/26/20 Page 2 of 2

 1   extensions brought on or after the required deadline are looked upon with disfavor. See id.

 2         The parties are additionally cautioned that further modifications of the Scheduling Order

 3   will not be granted absent a demonstrated showing of good cause. Fed. R. Civ. P. 16(b). Good

 4   cause may consist of the inability to comply with court orders in light of the COVID-19

 5   pandemic. Any such future difficulties should be explained.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     June 25, 2020                             /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
